EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Emery on 01/11/2022.
The Abstract has been amended as follows: 



Provided is lane guidance system for decreasing the possibility that a user is misled including: a proposed travel route acquisition unit that acquires a proposed travel route of a vehicle; a successive intersection determination unit that determines whether a distance between a first intersection that is a guidance intersection on the proposed travel route and a second intersection that follows the first intersection is within a prescribed distance.  Based on the proposed travel route, a travelable lane acquisition unit acquires a travelable lane that the vehicle needs to travel along when entering the first intersection to exit in a specific exiting direction of the first intersection, when the vehicle needs to exit from the first intersection in the exiting direction to travel along the proposed travel route.  Before arriving at the first intersection, the lane guidance unit selects and proposes, as a recommended lane from the travelable lane, a lane that the vehicle needs to travel along when entering the first intersection after exiting from the first intersection, a lane that the vehicle needs to travel along when entering the second intersection to exit in a specific exiting direction of the second intersection, when the vehicle needs to exit from the second intersection in the exiting direction to travel along the proposed travel route when the a distance between the first intersection and the second intersection is within a prescribed distance.	



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The applicant’s arguments in light of the amendments are fully persuasive. The prior art of record, both alone and in combination, fails to disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.
Claims 1-3 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612. The examiner can normally be reached Monday - Friday, 7:00 - 5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272 - 7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATHEW FRANKLIN GORDON/Primary Examiner, Art Unit 3665